THE original adbion was brought in the mayor’s court of the city of New» York, and judgment obtained therein. The defendant brought a writ of error returnable to this court. Pending the writ of error, the defendant in the original fuit was difeharged under the infolvent law. Errors not being duly af= figned, the defendant nonproffed the writ, iffued a ca. fa. in this court, and upon a return of a non eft inventus, brought an adfcion of debt againft the bail on their- recognizance in the original fuit. After declaration, plea, and demurrer, the defendant applied to the court to ftay proceedings. It was contended on the part of the prefent plaintiff, that the defendant came too late with this application, having pleaded to the a&ion. But the court, on the authority of the cafe in Carthew,† ordered the proceedings flayed.

 Dadfort v. King 515. But tbe die "¿veins by 110 means amlogous A i*aprender had been actually made 1». f 1 e the 1 eturn of the 11-litat on which the h úl had been ar= retted.